Citation Nr: 0840803	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-21 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for bilateral knee 
condition.

4.  Entitlement to service connection for bilateral hip 
condition.

5.  Entitlement to service connection for a head condition.

6.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The veteran's hearing was found normal at service 
entrance and separation, and the first evidence of record of 
his hearing loss was over fifty years after service.

2.  The veteran's in-service treatment for his pes planus 
reflects a temporary flare-up of his preexisting pes planus.

3.  The post-service medical evidence of record fails to 
reflect that the veteran has complained of or sought 
treatment for his pes planus.

4.  The medical evidence fails to reflect that the veteran 
sought treatment for a knee condition in service or that he 
currently has a knee condition.

5.  The medical evidence fails to reflect that the veteran 
sought treatment for a hip condition in service.

6.  The medical evidence fails to reflect a that the veteran 
sought treatment for a head injury in service or that he 
currently has a head condition.

7.  The medical evidence fails to reflect that the veteran 
sought treatment for a heart condition in service, and not 
competent evidence links a current heart condition to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The criteria for service connection for pes planus have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a bilateral knee 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for a bilateral hip 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  The criteria for service connection for a head condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

6.  The criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

Bilateral Hearing Loss

The veteran contends that his current hearing loss is 
attributable to his exposure to weapon- and tank-firing while 
in service.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records indicate that the 
veteran's special military occupation was as an armorer.  
However, the veteran's service medical records are void of 
any complaint of or treatment for hearing loss, and the 
veteran's whispered voice test results at his separation 
physical examination were 15 of 15 bilaterally.

The veteran's claims file is void of any treatment or 
diagnosis of bilateral hearing loss until August 2000 when 
the veteran was fitted for hearing aids.  A January 2004 VA 
treatment record references that the veteran underwent a 
comprehensive audiological evaluation in August 2000 and was 
fitted for hearing aids at that time.  The veteran underwent 
further audiological testing in January 2004 and at that time 
was diagnosed with mild sloping to moderate sensorineural 
hearing loss, with speech discrimination scores of 72 percent 
bilaterally.  The veteran's VA treatment records also reflect 
hearing aid fittings in March and November 2004.

While the veteran's speech discrimination scores reflect that 
he has hearing loss for VA purposes, there is no evidence 
linking the veteran's hearing loss to service.  The veteran's 
hearing was noted to be normal at separation, and the first 
evidence of record of the veteran's hearing loss was in 
August 2000, over 50 years after service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in deciding a service 
connection claim).

Therefore, even assuming that the veteran was indeed exposed 
to acoustic trauma while in service, the preponderance of the 
evidence shows that chronic hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and any current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, service connection for the bilateral hearing 
loss is denied.

Pes Planus 

The veteran contends that his current pes planus is 
attributable to his wearing boots, marching, and carrying 
heavy equipment while in service.

A veteran shall be taken to have been in sound condition when 
accepted for service, except as to defects noted at the time 
of acceptance or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.   A preexisting injury 
or disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently - 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n.2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The veteran's service entrance examination reflects that the 
veteran was noted to have pes planus of the left foot, 2nd 
degree, noted to be "strong to test" and not disabling.  
Service medical records from May 1946 reflect that the 
veteran sought treatment for his pes planus and was 
prescribed felt pads and later new shoes, after which no 
records reflect any further treatment.  The veteran's 
separation physical examination report notes the veteran's 
feet to be negative for any medical problems.

Since service, the veteran's VA treatment records reflect 
several diabetic foot examinations in November 2004 and May 
2005.  However, while the foot examination reports note that 
the veteran has several foot deformities, including a bunion, 
hammer toes, overlapping toes, a callus formation, and 
diseased nails, they fail to reflect that the veteran has pes 
planus, nor do they reflect that the veteran complained of or 
reported pes planus when discussing his foot symptomology.

The Board concludes that the evidence of record does not 
indicate that the veteran's left pes planus, which preexisted 
service, was aggravated by service.  While the veteran sought 
treatment in service for discomfort from his pes planus, the 
veteran did not seek further treatment after receiving felt 
padding and new shoes, and no problems with the veteran's 
feet were noted at separation.  Moreover, the record does not 
reflect any complaints of a current pes planus disability.  
Accordingly, the Board concludes that the veteran's in-
service treatment merely reflects a temporary flare-up of his 
pes planus, and not a lasting worsening of his condition.  
Therefore, because the veteran's pre-existing left pes planus 
is not shown to have been aggravated by service, the 
veteran's service connection claim in denied.

Bilateral Knee Condition 

The veteran contends that he currently has a bilateral knee 
condition as a result of a military vehicle rollover and 
carrying heavy equipment while in service.

The veteran's service medical records fail to reflect any 
treatment for or diagnosis of a knee condition or that the 
veteran sought treatment after being involved in a military 
vehicle rollover or after carrying heavy equipment.   
Additionally, the veteran's separation physical examination 
report reflects that his musculoskeletal system was found to 
be normal at separation, and the veteran's claims file, 
including his VA treatment records, contains no treatment 
records referencing a knee condition.

Therefore, because the evidence of record fails to reflect 
that the veteran incurred a knee injury or developed a knee 
condition in service or that he has a current knee 
disability, the veteran's service connection claim for a 
bilateral knee condition is denied.

Bilateral Hip Condition

The veteran contends that his current bilateral hip condition 
is also attributable to a military vehicle rollover and 
carrying heavy equipment while in service.

The veteran's service medical records are void of any 
complaint of or treatment for a hip condition, and they fail 
to reflect any treatment for the veteran's reported in-
service injuries.  Additionally, as noted above, the 
veteran's musculoskeletal system was found to be negative for 
any problems at separation.  

VA treatment records reflect that the veteran has been 
diagnosed with hip osteoarthritis since January 2000 and that 
the veteran may be a candidate for a hip replacement.  
However, there is no suggestion in the veteran's medical 
records that this condition, which was diagnosed over 50 
years after the veteran's discharge from service, is 
attributable to his in-service experiences.

Because the evidence fails to reflect that the veteran 
incurred a hip condition in service or that his current hip 
condition is attributable to service, service connection is 
denied.

Head Condition 

The veteran contends that he currently has a head condition 
as the result of a military vehicle rollover and wearing a 
helmet.

The veteran's service medical records are void of any 
treatment for a head condition, and his separation physical 
fails to note any problems that could reflect a "head 
condition," including mouth and gum abnormalities; skin 
abnormalities; musculoskeletal defects; any ear, nose and 
throat abnormalities; or a neurological diagnosis.  Moreover, 
the veteran's post-service medical records are similarly void 
any treatment for or diagnosis of any condition that could be 
construed as a "head condition."

Accordingly, because the evidence of record fails to reflect 
that the veteran sustained a head condition in service or 
currently has a head disability, the veteran's service 
connection claim for a head condition is denied.

Heart Condition 

The veteran contends that he had a silent heart attack while 
in service and that as a result, he how has a heart 
condition.

The veteran's service medical records are void of any 
treatment for or diagnosis of a heart condition, and the 
veteran's separation physical examination report reflects 
that his cardiovascular system was found to be negative for 
any abnormalities.  Moreover, while the veteran's VA 
treatment records reflect that the veteran's currently takes 
medication to treat his hypertension and aspirin for his 
heart, first shown many years post service, his treatment 
records are otherwise silent for any heart condition.  
Moreover, the veteran's coronary examinations all reflect 
regular rhythm and rate and no gallops, murmurs, or rubs 
present.  

Therefore, because there is no competent evidence linking any 
current heart condition to service, service connection is 
denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in October 2004.  With respect to the duty to 
assist, the veteran's service medical records and VA 
treatment records have been obtained.  There is no indication 
of any additional relevant records that the RO failed to 
obtain, and the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.  
Because no competent evidence links the claimed disabilities 
to service, a VA examination/medical opinion is unnecessary.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for pes planus is denied.

Service connection for a bilateral knee condition is denied.

Service connection for a bilateral hip condition is denied.

Service connection for a head condition is denied.

Service connection for a heart condition is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


